DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to at least the following patentably distinct species: Species 4 shown in Figures 31-41.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  During a telephone conversation with Lynda Calderone on August 18, 2021 a provisional election was made with traverse to prosecute the invention of Species 4, claim(s) 22-32, 40-43 and 53.  Affirmation of this election must be made by applicant in replying to this Office action.
Examiner acknowledges the confirmation of the election of Species 4 without traverse.
Claim Objections
Claim(s) 53-54 is/are objected to because of the following informalities:
Examiner notes that “NEW” claim 53 should be renumbered as claim 54 as there is already a pending claim 53 that has been amended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, 28-32, 40, 42-43 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US Publication 2014/0049033) in view of Garceau et al. (US Publication 2007/0194564).
In regards to claims 22-24, 28-32, 40, 42-43 and 53-54, Yee et al. discloses the claimed limitations including a vehicle frame assembly, comprising:
a plurality of crossmembers (8) arranged generally transversely and at least one rail (4) comprising a first flange extending generally transversely and a second flange extending generally transversely away from the first flange, the at least one rail extending generally longitudinally with respect to the plurality of crossmembers;
a bracket (6,12) for connecting the plurality of crossmembers to the at least one rail, wherein each of the brackets comprises a first plate (32,36), a second plate (34,38) and a connection section (30,12) configured to bridge an area between the first plate and the second plate;
wherein the first plate of each of the brackets is configured to engage with and be secured to the first flange of the at least one rail, the second plate of each of the brackets is configured to engage with and be secured to the second flange of the at least one rail, and the connection section is configured to be in at least partial engagement with a surface of the crossmember (Reference is made to Figures 1-5 and Paragraphs 0011-0013); and
wherein at least one of the plurality of crossmembers and the at least one rail are formed from fabricated sections;
wherein there are two rails;
wherein the two rails are arranged in a first plane and the plurality of crossmembers are arranged in a second plane that is substantially parallel to the first plane (Reference is made to Figures 1-2);
wherein the first plate (along 36) and second plate (along 38) of each said bracket are parallel and the connection section (12,30) connects an interior end of the first plate to an interior end of the second plate, and the connection section (along transverse portion of 12) is perpendicular to the first plate and the second plate (Reference is made to Figure 2);
wherein the first flange of the at least one rail is connected to the first plate of each bracket of the plurality of brackets on an upper side of the assembly, and the connection section extends over a web of the at least one rail and is connected to a web of a crossmember of the plurality of crossmembers (Reference is made to Figures 1-3);
wherein the plurality of brackets are secured to the at least one rail and the plurality of crossmembers by fasteners (Reference is made to Figures 1-3 and Paragraphs 0011-0012);


wherein the at least one rail comprises a web with an outer flange and an inner flange (Examiner notes that a side wall of a hollow cross-section member may be referred to as a web and the top may be referred to as a flange; regarding outer and inner as the limitations have not specified an orientation with which inner and outer are with respect to either of the flanges may be specified as either inner or outer); and,
the crossmember comprising a web and flanges (44) extending outwardly in opposing directions (Reference is made to Figure 3).

Yee et al. discloses the limitations excluding galvanized members.
Examiner notes that Yee et al. discloses composite members but discloses that metal members are known while Yee et al. does disclose it is desirable to reduce weight there is no teaching precluding the use of metal fabricated members.
Garceau et al. discloses constructing a vehicle frame utilizing metal fabricated components with a galvanized coating and that the members may be pre-coated.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the frame assembly of Yee et al. in view of the teachings of Garceau et al. to include a galvanization of the rail and crossmembers since it is known to provide a coating such as galvanizing upon any and all frame components prior to or after assembly (Reference is made to Paragraph 0046).
Allowable Subject Matter
Claim(s) 25-27 and 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
Examiner acknowledges the election of Species 4 without traverse.
Examiner maintains the previous rejection is proper; Nevertheless, the amendments to the limitations necessitated the new grounds of rejection presented.
Regarding the affidavit submitted, although not applicable to the current rejection, while the opinion of Mr. Scagnelli is appreciated and has been considered, the examiner maintains that when utilizing pre-galvanized materials if it is necessary to weld on the structure it is known in the art to properly prepare the surface, weld and then to recoat the affected area.  While this may not be an ideal or optimized method of forming, it is known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616